Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of the 8th day of August, 2017 (the “Effective Date”) between BJ’S
RESTAURANTS, INC., a California corporation (the “Company”) and GREGORY TROJAN
(the “Executive”). This Agreement amends, replaces and supersedes the Employment
Agreement, dated as of October 28, 2012, between the Company and Executive (the
“Original Employment Agreement”).

1. Term. Subject to the termination provisions of Section 7 below, the term of
this Agreement (“Term”) shall commence on the Effective Date and end on
December 31, 2020 (“Termination Date”). This Agreement shall automatically be
extended for additional one year terms beyond the Termination Date (the
“Extended Termination Date”) or the then current Extended Termination Date
unless at least six months prior to the Termination Date or the then current
Extended Termination Date, Executive or the Company shall have given written
notice that he or it does not wish to extend the Agreement. Notwithstanding
anything to the contrary contained in this Agreement, notice of the Company’s
intention not to extend the Agreement shall not be deemed to be a termination of
Executive without Cause.

2. Employment. During the Term (and any extension thereof), Executive shall be
employed as and hold the title of Chief Executive Officer (“CEO”) and will also
serve as President, unless and until the Board of Directors of the Company (the
“Board”) elects to appoint a different President who reports solely to the CEO,
other than reports to the Board at its meetings in the ordinary course.
Executive, for so long as he serves as President, will have the full range of
executive duties and responsibilities that are customary for public company
President positions and, in his capacity as CEO, will have the full range of
executive duties and responsibilities that are customary for public company CEO
positions. Executive shall have such other powers and duties as may be from time
to time reasonably assigned to him by the Board. Executive will also serve, at
the request of the Board and for no additional compensation, as a director
and/or officer of one or more of the Company’s subsidiaries. Executive shall
devote substantially all of his time, attention and energies to the business and
affairs of the Company. Subject at all times to any fiduciary duties of the
Board to the Company and its shareholders, the Company and the Board shall take
all reasonable action within their control to cause Executive (i) to be
nominated for election to the Board at each annual meeting of Shareholders and,
if elected, (ii) to remain on the Board during the Term.

3. Salary. The Company shall pay Executive salary at an annual rate of
$850,000.00 less applicable deductions (the “Base Salary”) in accordance with
the Company’s normal payroll practices. Such Base Salary will be reviewed by the
Compensation Committee of the Board at least annually but may not be decreased
without consent of Executive.

4. Annual Bonus Opportunity. Executive shall be eligible for an annual cash
bonus (“Bonus”) opportunity for each fiscal year of the Term which shall be
targeted at no less than 80% of the Base Salary. The actual amount of any annual
Bonus shall be determined by the Board of Directors based upon performance
criteria that will be established by the Compensation Committee of the Board of
Directors after consultation with Executive each year. The Bonus, if any, shall
be paid in full as soon as the relevant information is reasonably available but
in no event later than 74 days following the end of the Company’s fiscal year in
which earned.

5. Equity Incentive Plan Participation.

(a) Executive shall be eligible to participate in and receive grants of equity
awards (“Awards”) under the Company’s 2005 Equity Incentive Plan (as it may be
amended from time) or any successor equity incentive plan maintained by the
Company for the benefit of its employees or officers (collectively, the “Plan”).
Except as otherwise specifically provided in this Section 5, any Awards granted
under the Plan shall be in such form and in such amounts and on such terms as
may be approved by the Board and/or the Compensation Committee of the Board.



--------------------------------------------------------------------------------

(b) Stock options to purchase shares of Company common stock (“Options”) and
restricted stock units representing a right to receive shares of Company common
stock or the value of such shares in cash on the vesting date (“RSUs”) shall be
evidenced by the Company’s standard forms of award agreements (related Notice of
Grant and Grant Summary) consistent with the provisions of this Agreement and
the Plan (each, an “Award Agreement” and collectively, the “Award Agreements”).
Options shall be exercisable by Executive at any time after vesting and shall
have an outside expiration date that is on the tenth yearly anniversary of the
grant date. The Award Agreement for the Options shall permit the purchase price
for any shares of Company common stock subject to the Options to be paid by any
means permitted under the Plan, as well as on a “net exercise” basis in
accordance with the Company’s current net exercise program for optionholders.

(c) Notwithstanding anything to the contrary contained in any agreement
evidencing any Award (including any outstanding Awards granted to Executive
prior to the date of this Agreement), but subject in all events to the
provisions of Section 9 hereof, in the event Executive is terminated by the
Company without Cause, resigns for Good Reason, dies or suffers a Disability
during the Term, Executive (or his estate or designated representative) shall
have twelve (12) months to exercise any stock option Awards (“Options”) to the
extent such stock Options vested on or before the date of such termination,
death or Disability (but not beyond the outside expiration date of such
Options), after which time the Options shall expire. If Executive is terminated
by the Company for Cause, the Options shall expire on the date of such
termination. Notwithstanding anything to the contrary contained in this
Section 5(c): (1) in the event of any Change of Control (as defined in the Plan)
that results in acceleration of vesting of Options under the Plan, the
provisions of this Section 5(c) shall not apply and the period for exercise of
the Options shall be as specified in the Plan and (2) no Option may be exercised
beyond any time-frame permissible under Code Section 409A.

6. Benefits.

(a) Executive shall be entitled to paid vacation and business expense
reimbursement in accordance with the Company’s policies. Executive shall also be
entitled to participate with other similarly situated executive officers of the
Company based on position, tenure and salary in any plan of the Company relating
to health insurance, stock purchases, pension, thrift, profit sharing, life
insurance, disability insurance, education, or other retirement or executive
benefits that the Company has adopted or may hereafter adopt for the benefit of
its executive officers.

(b) Executive shall be entitled to a car allowance of $1,800 per month;
provided, however, that the Company may, with the Executive’s consent,
substitute a company-provided leased vehicle in lieu of the car allowance so
long as the Company expense associated with such lease vehicle (lease payments,
license, taxes and insurance) does not exceed $1,800 per month.

(c) Executive shall be reimbursed for his reasonable legal fees incurred in
connection with negotiating and drafting this agreement up to a maximum of
$30,000.

(d) The Company shall pay all unreimbursed out-of-pocket costs associated with
an annual physical examination of Executive, such amount not to exceed $3,000
per year.

(e) Subject to insurability, plan limits, and underwriting standards under the
Company’s group life insurance plan as in effect from time to time (the “Group
Life Plan”), during the Term (for so long as the Group Life Plan is in effect
and coverage of Executive under the Group Life Plan is available at reasonable
rates), the Company will provide life insurance coverage for Executive under the
Group Life Plan in an amount equal to the maximum coverage amount thereunder
(currently, $750,000), and will reimburse Executive for the purchase of life
insurance (in addition to any coverage

 

2



--------------------------------------------------------------------------------

provided to Executive under the Group Life Plan) so that Executive’s total
Company-provided life insurance equals $2,000,000 in coverage. The reimbursement
shall be in an amount sufficient to cover the premium paid by Executive for such
insurance coverage after any employment and income taxes due by Executive on the
reimbursement amount have been paid (the “Life Insurance Gross Up”), provided
that the Life Insurance Gross Up shall not exceed $15,000 annually. Nothing in
this Section 6(e) shall require the Company to continue to maintain a Group Life
Plan or to modify or refrain from modifying the benefits available under the
Group Life Plan.

7. Termination; Severance.

(a) Executive’s employment may be terminated by the Company at any time with or
without Cause by delivery of written notice of termination to Executive. Upon
any termination of Executive’s employment for any reason, Executive shall
automatically be deemed to have resigned all positions as an officer of the
Company and any subsidiary of the Company. Unless otherwise requested by the
Board, Executive shall be deemed to have resigned from his position as a
director of the Company and any subsidiaries upon termination of his employment
for any reason.

(b) Subject to the provisions of Sections 7(c), (d) and (e) below, in the event
the Company terminates Executive without Cause (for reasons other than his
death, but including termination as a result of his Disability) or Executive
resigns for Good Reason, in addition to any accrued but unpaid compensation due
to him under applicable law, any earned but unpaid Bonus (the timing of which
shall be governed by Section 4 hereof) and performance-based equity for the
fiscal year ending immediately before the year of termination of employment, and
any Other Benefits (as defined below), Executive shall be entitled to receive
the following: (i) continuation of health insurance (or reimbursement of
Executive for the costs of such continuation) under COBRA for a period equal to
the lesser of eighteen (18) months following termination of employment or the
maximum continuation coverage period allowed under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”); provided, however, that the Company’s
obligation to pay the costs of continuation health insurance coverage shall
terminate at such time as Executive is covered under any other group health
insurance plan; plus (ii) an aggregate cash payment totaling 150% of Executive’s
then current Base Salary, which amount shall be payable in installments (but no
less frequently than monthly) over the eighteen (18) month period following the
date of termination of employment in accordance with the Company’s normal
payroll practices (the “Periodic Payments”); plus (iii) a lump sum cash payment
(the “Lump Sum Payment”) equal to (A) the lesser of the prior fiscal year Bonus
paid or payable to Executive or 100% of the target Bonus for the fiscal year of
termination, multiplied by (B) a fraction equal to the number of days elapsed in
such fiscal year divided by 365; provided, however, that, with respect to a
termination that occurs in fiscal 2018, the lump sum payment in (iii) above
shall be no less than (x) 50% of the target Bonus for fiscal 2018, multiplied by
(y) a fraction equal to the number of days elapsed in such fiscal year divided
by 365; plus (iv) immediate vesting of any equity to the extent such equity
would have become vested had Executive remained in continuous service with the
Company for 90 days after the termination of his employment occurred. Payment of
the Periodic Payments shall commence, and the Lump Sum Payment shall be paid
sixty (60) days following the date of Executive’s Separation from Service (as
defined in Section 9 below). The Periodic Payments and Lump Sum Payment shall be
conditioned expressly upon Executive executing the Company’s standard form of
general release of the Company and its affiliates, which release shall be
provided to Executive no later than the date of his Separation from Service and
which release shall be legally effective on or prior to the 60th day subsequent
to Executive’s Separation from Service. Notwithstanding anything to the contrary
contained in this Agreement, (i) the total Periodic Payments and Lump Sum
Payment shall be reduced by the amount of any payments Executive is entitled to
receive under any Company-provided disability policy, to the extent permissible
under Code Section 409A, and (ii) in addition to any rights and remedies
available to it under this Agreement or applicable law, the Company shall have
the right to immediately terminate payments due under clauses (i) through
(iii) of this Section 7(b) in the event of Executive’s breach of his obligations
under Section 8 of this Agreement.

 

3



--------------------------------------------------------------------------------

(c) In lieu of any payments due pursuant to Section 7(b) above, in the event the
Company terminates Executive without Cause (for reasons other than his death or
Disability) or Executive resigns for Good Reason within the period ninety
(90) days prior to, or twelve (12) months following, a Change of Control (as
defined in the Plan), and in addition to any accrued but unpaid compensation due
to him under applicable law, any earned but unpaid Bonus (the timing of which
shall be governed by Section 4 hereof) and performance-based equity for the
fiscal year ending immediately before the year of termination of employment, and
any Other Benefits (as defined below), Executive shall be entitled to receive
the following: (i) reimbursement to Executive of the costs of continuation of
health insurance coverage under COBRA for a period equal to the lesser of
eighteen (18) months following termination of employment or the maximum
continuation coverage period allowed under COBRA; plus (ii) a lump sum cash
payment, payable within 60 days of Executive’s Separation from Service (as
defined in Section 9 below), equal to 200% of Executive’s then current Base
Salary plus the lesser of (A) the prior fiscal year Bonus paid or payable to
Executive or (B) 100% of the target Bonus for the fiscal year of termination,
plus (iii) to the extent vesting is not automatically accelerated under the
terms of the Plan, immediate 100% vesting of any equity, including vesting of
any performance-based equity as if 100% of the target performance goals for the
fiscal year of termination of employment had been achieved (provided that no
such vested option, if any, may be exercised beyond any time-frame permissible
under Code Section 409A). The payments set forth in this Section 7(c) shall be
conditioned expressly upon Executive executing the Company’s standard form of
general release of the Company and its affiliates, which release shall be
provided to Executive no later than the date of his Separation from Service and
which release shall be legally effective on or prior to the 60th day subsequent
to Executive’s Separation from Service.

(d) In the event Executive resigns or voluntarily terminates his employment for
any reason (other than for Good Reason) or Executive’s employment is terminated
for Cause or as a result of his death, the Company shall only be required to pay
Executive (i) any unpaid Base Salary and accrued vacation pay earned prior to
the date of Executive’s termination, (ii) any unpaid reimbursements due
Executive for expenses incurred by Executive prior to the date of Executive’s
termination, (iii) any accrued but unpaid car allowance accrued prior to the
date of Executive’s termination, and (iv) any benefits that are required, or to
which Executive is entitled, under any plan, contract or arrangement maintained
by the Company as of the end of his employment, in each case on the date on
which such payment or benefit would otherwise have been payable to Executive
under the Company’s payroll practices or the terms of the applicable contract or
plan (or, in the case of accrued vacation day, on the 60th day following the
date of Executive’s Separation from Service); provided, however, nothing in this
clause (iv) shall require the continuation of such benefits following
termination unless such continuation is required under applicable law or the
specific terms of the plan, contract or arrangement (together, the “Other
Benefits”).

(e) For purposes of this Agreement, “Cause” shall mean (i) an act or acts of
dishonesty undertaken by Executive and intended to result in material personal
gain or enrichment of Executive or others at the expense of the Company,
(ii) gross misconduct that is willful or deliberate on Executive’s part and
that, in either event, is materially injurious to the Company, (iii) the
conviction or plea of nolo contendere of Executive of a felony, (iv) the
commission by Executive of any act involving moral turpitude which (A) brings
the Company or any of its affiliates into public disrepute or disgrace, or
(B) causes material injury to the customer relations, operations or the business
prospects of the Company or its affiliates, in each case notwithstanding written
notice of objection from the Board and the expiration of a 30-day cure period,
(v) the ongoing and repeated material neglect of his duties on a general basis
(other than as a result of illness or Disability), notwithstanding written
notice of objection from the Board and the expiration of a 30 day cure period,
or (vi) the material breach of any terms and conditions of this Agreement by
Executive, which breach has not been cured by Executive within 30 days after
written notice thereof to Executive from the Company. The cessation of
employment by Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to Executive a copy of a resolution, duly
adopted by the affirmative vote of not less than a majority of the entire
non-employee membership of the Board (for the sake of clarity, not including
Executive) at a meeting of the Board

 

4



--------------------------------------------------------------------------------

called and held for such purpose (after reasonable notice to Executive and an
opportunity for him, together with his counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, one or more causes for
termination exist under this Section 7(e), and specifying the particulars
thereof in detail.

(f) For purposes of this Agreement, “Good Reason” shall mean:

(i) any removal of Executive as CEO, or any failure by the Company to nominate
or seek re-election of Executive to the Board of Directors, except in connection
with termination of Executive’s employment for death, Cause or his voluntary
resignation;

(ii) any involuntary material reduction in Executive’s then-current Base Salary
or any involuntary material reduction in Executive’s comprehensive benefit
package (other than changes, if any, required by group insurance carriers
applicable to all persons covered under such plans or changes required under
applicable law);

(iii) the assignment to Executive of duties that represent or constitute a
material adverse change in Executive’s position, duties, responsibilities and
status with the Company;

(iv) an involuntary material adverse change in Executive’s authorities or
reporting responsibilities; except in connection with the termination of
Executive’s employment for Cause, upon the death of Executive, or upon the
voluntary resignation by Executive;

(v) a relocation of the Company’s principal executive offices to a location that
is more than 60 miles from the location of Executive’s primary residence as of
the date of this Agreement (La Cañada Flintridge, California) that was not
recommended by the Executive to the Board; or

(vi) the material breach of any terms and conditions of this Agreement by the
Company, including without limitation Section 13;

provided, however, that a termination shall not be considered for Good Reason
unless Executive has given notice to the Company of the event constituting Good
Reason within ninety (90) days of the initial occurrence thereof, such event has
not been cured by the Company within thirty (30) days after written notice
thereof to the Company from Executive, and Executive resigns no later than
180 days after the initial occurrence of such event. Notwithstanding anything to
the contrary contained in this Agreement, notice of the Company’s intention not
to extend the Agreement shall not be deemed to be Good Reason and appointment of
a person other than Executive as President shall not be deemed to be Good Reason
if such President reports solely to Executive, other than reports to the Board
at its meetings in the ordinary course.

(g) Notwithstanding any other provision hereof, any amounts payable to Executive
under this Section 7 during the first six months and one day following the date
of Executive’s Separation from Service pursuant to this Section 7 that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code, shall be deferred until the date six months and one day following
such Separation from Service (or if earlier, the date of Executive’s death) to
the extent necessary to avoid adverse tax consequences under Section 409A, and
if such payments are required to be so deferred, the first payment shall be in
an amount equal to the total amount to which Executive would otherwise have been
entitled to during the period following the date of Separation from Service if
the deferral had not been required. Subsequent payments shall be made in
accordance with the dates and terms set forth herein.

(h) For purposes of this Agreement, “Disability” shall mean Executive’s
incapacity due to physical or mental illness which has resulted in him being
absent from the full time performance of substantially all of his material
duties with the Company for 90 consecutive days or 180 days total within any
12-month period, as determined in good faith by the Board.

 

5



--------------------------------------------------------------------------------

8. Covenants.

(a) Confidential Information. During the term of this Agreement and thereafter,
Executive shall not, except as may be required to perform his duties hereunder
or as required by applicable law or court order, disclose to others for use,
whether directly or indirectly, any Confidential Information regarding the
Company. “Confidential Information” shall mean information about the Company,
its subsidiaries and affiliates, and their respective clients and customers that
is not available to the general public or that does not otherwise become
available to the general public, and that was learned by Executive in the course
of his employment by the Company, including, without limitation, any data,
formulae, recipes, methods, information, proprietary knowledge, trade secrets
and client and customer lists and all papers, resumes, records and other
documents containing such Confidential Information. Executive acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to the Company, and that such information gives the Company a competitive
advantage. Upon the termination of his employment, Executive will promptly
deliver to the Company all documents, maintained in any format, including
electronic or print, (and all copies thereof) in his possession containing any
Confidential Information.

(b) Noncompetition. Except as otherwise provided herein, Executive agrees that
during the term of this Agreement and, to the extent applicable, the period
during which he is receiving Periodic Payments under Section 7(b), he will not,
directly or indirectly, without the prior written consent of the Company,
provide consulting services with or without pay, or own, manage, operate, join,
control, participate in, or be connected as a stockholder, partner, or otherwise
with any business, individual, partner, firm, corporation, or other entity which
is then in competition with the Company or any present affiliate of the Company
in the industry of owning or operating full-menu table service casual dining
restaurants; provided, however, that the “beneficial ownership” by Executive,
either individually or as a member of a “group,” as such terms are used in Rule
13d under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
of not more than 5% of the voting stock of any corporation shall not be a
violation of this Agreement. Notwithstanding the foregoing, Executive shall be
permitted to maintain his directorship with Domino’s Pizza, Inc., and Executive
shall be permitted to maintain any other ownership interests and directorship
approved by the Company’s Board prior to or after the Effective Date so long as
they do not interfere with the performance of his duties and do not constitute
competitive activities.

(c) Right to Company Materials. Executive agrees that all styles, designs,
recipes, lists, materials, books, files, reports, correspondence, records, and
other documents (“Company Material”) used, prepared, or made available to
Executive, shall be and shall remain the property of the Company. Upon the
termination of his employment and/or the expiration of this Agreement, all
Company Materials shall be returned immediately to the Company, and Executive
shall not make or retain any copies thereof.

(d) Non-Solicitation. Executive understands and agrees that in the course of
employment with the Company, Executive will obtain access to and/or acquire
Company trade secrets, including Confidential Information, which are solely the
property of the Company. Therefore, to protect such trade secrets, Executive
promises and agrees that during the term of this Agreement, and for a period
thereafter equal to the greater of (i) one year or (ii) the period during which
Executive is entitled to receive Periodic Payments under Section 7(b), he will
not actively solicit or assist or instruct others in soliciting any employees,
customers, franchisees, landlords, or suppliers of the Company or any of its
present or future subsidiaries or affiliates, to divert their employment or
business to or with any individual, partnership, firm, corporation or other
entity then in competition with the business of the Company, or any subsidiary
or affiliate of the Company. The Company acknowledges in this regard that its
customers, landlords and suppliers do have existing relationships and likely
will have future relationships with the Company’s direct and indirect
competitors in the restaurant industry in the ordinary course of their
activities. For purposes of this Section 8, “solicit” shall not include general
advertisements or other communications in any media not targeted specifically at
such employees, customers, franchisees, landlords, or suppliers, and any
responses by such persons thereto.

 

6



--------------------------------------------------------------------------------

(e) Non-disparagement. Except for statements of fact, internal Company
communications relating to the performance of the Company, disclosures required
under applicable law or in connection with any legal proceedings with respect to
which Executive is a party or witness, Executive will not make any disparaging
remarks regarding the Company at any time during or after the termination of his
employment with the Company. Except for statements of fact, internal
communications relating to the performance of Executive, and disclosures
required under applicable law or in connection with any legal proceedings with
respect to which the Company is a party or witness, the Company will not make
any disparaging remarks regarding Executive at any time during or after the
termination of his employment with the Company.

9. Tax Matters; Code Sections 280G and 409A.

(a) Notwithstanding any other provision of this Agreement, in the event that
Executive becomes entitled to receive or receives any payments, options, awards
or benefits (including, without limitation, the monetary value of any non-cash
benefits and the accelerated vesting of stock options or restricted stock) under
this Agreement or under any other plan, agreement or arrangement with the
Company, from any person whose actions result in any change described in
Section 280G(b)(2)(A)(i) (a “Section 280G Transaction”) of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations thereunder (the “Code”)
or from any person affiliated with the Company or such person (collectively, the
“Payments”) that may separately or in the aggregate constitute “parachute
payments” within the meaning of Code Section 280G and it is determined that, but
for this Section 9(a), any of the Payments will be subject to any excise tax
pursuant to Code Section 4999 or any similar or successor provision (the “Excise
Tax”), the Company shall pay to Executive either (i) the full amount of the
Company Payments (as defined below) or (ii) an amount equal to the Company
Payments (as defined below), reduced by the minimum amount necessary to prevent
any portion of the Payments from being an “excess parachute payment” (within the
meaning of Code Section 280G) (the “Capped Payments”), whichever of the
foregoing amounts results in the receipt by Executive, on an after-tax basis, of
the greatest amount of Payments notwithstanding that all or some portion of the
Payments may be subject to the Excise Tax. For purposes of determining whether
Executive would receive a greater after-tax benefit from receipt of the Capped
Payments than from receipt of the full amount of the Payments, (i) there shall
be taken into account any Excise Tax and all applicable federal, state and local
taxes required to be paid by Executive in respect of the receipt of such
payments and (ii) such payments shall be deemed to be subject to federal income
taxes at the highest rate of federal income taxation applicable to individuals
that is in effect for the calendar year in which the benefits are to be paid,
and state and local income taxes at the highest rate of taxation applicable to
individuals in the state and locality of employee’s residence on the effective
date of the Section 280G Transaction, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes (as determined by assuming that such deduction is subject to the maximum
limitation applicable to itemized deductions under Code Section 68 and any other
limitations applicable to the deduction of state and local income taxes under
the Code).

(b) In the event that Section 9(a) applies and a reduction is required to be
applied to the Company Payments thereunder, the Company Payments shall be
reduced by the Company in its reasonable discretion in the following order and
in a manner that complies with Code Section 409A (as determined by the Company):
(i) reduction of any cash payments otherwise payable to Executive that are
exempt from Code Section 409A; (ii) reduction of any cash payments otherwise
payable to Executive that are subject Code Section 409A on a pro-rata basis or
such other manner that complies with Code Section 409A, as determined by the
Company, (iii) cancellation of accelerated vesting of equity awards (other than
stock options) that are exempt from Code Section 409A; (iv) cancellation of
accelerated vesting of stock options that are exempt from Code Section 409A; and
(v) reduction of any other payments and benefits otherwise payable to the
Executive by the Company on a pro-rata basis or such

 

7



--------------------------------------------------------------------------------

other manner that complies with Code Section 409A, as determined by the
Company. If acceleration of vesting of Executive’s stock options or other equity
awards is to be reduced pursuant to clauses (iii) or (iv) of the immediately
preceding sentence, such acceleration of vesting shall be accomplished by first
canceling such acceleration for the vesting installment that will vest last and
continuing to the extent necessary by canceling such acceleration for the next
vesting installment with the latest vesting. For purposes of this Section 9, the
term “Company Payments” means any payments, options, awards or benefits
(including, without limitation, the monetary value of any non-cash benefits and
the accelerated vesting of stock options or restricted stock) under this
Agreement or under any other plan, agreement or arrangement with the Company.

(c) All calculations and determinations under this Section 9, including
application and interpretation of the Code and related regulatory,
administrative and judicial authorities, shall be made by an accounting firm
selected by the Company and reasonably acceptable to Executive which is
designated as one of the four largest accounting firms in the United States (the
“Accounting Firm”). All determinations made by the Accounting Firm under this
Section 9 shall be conclusive and binding on both the Company and Executive, and
the Company shall cause the Accounting Firm to provide its determinations and
any supporting calculations with respect to Executive to the Company and
Executive. The Company shall bear all fees and expenses charged by the
Accounting Firm in connection with its services. For purposes of making the
calculations and determinations under this Section 9, after taking into account
the information provided by the Company and Executive, the Accounting Firm may
make reasonable, good faith assumptions and approximations concerning the
application of Code Sections 280G and 4999. The Company and Executive shall
furnish the Accounting Firm with such information and documents as the
Accounting Firm may reasonably request to assist the Accounting Firm in making
calculations and determinations under this Section 9.

(d) The parties agree that all provisions of this Agreement are intended to
meet, and to operate in accordance with (or be otherwise exempt from), in all
material respects, the requirements of paragraphs (2), (3), and (4) of
Section 409A(a) of the Code, and any guidance from the Department of Treasury or
Internal Revenue Service thereunder, but only to the extent any compensation or
benefits provided hereunder are not excepted or excluded from such requirements
pursuant to the short-term deferral exception described in Treasury Regulations
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulations Section 1.409A-1(b)(9)(iii), or otherwise. In this
regard each severance payment under Section 7 of this Agreement shall be treated
as a separate payment for purposes of Section 409A of the Code. Where ambiguity
or uncertainty exists, this Agreement shall be interpreted in a manner which
would qualify any compensation payable hereunder to satisfy the requirements for
exception to or exclusion from Section 409A and the taxes imposed thereunder. In
the event either party reasonably determines any item payable by the Company to
the Executive pursuant to this Agreement that is not subject to a substantial
risk of forfeiture would not meet, or is reasonably likely not to meet, the
requirements of paragraphs (2), (3) and (4) of Section 409A, or to qualify as
excepted or excluded from Section 409A, such party shall notify the other in
writing. Any such notice shall specify in reasonable detail the basis and
reasons for such party’s determination. The parties agree to negotiate in good
faith the terms and conditions of an amendment to this Agreement and to avoid
the inclusion of such item in a tax year before the Executive’s actual receipt
of such item of income; provided, however, nothing in this Section 9 shall be
construed or interpreted to require the Company to increase any amounts payable
to the Executive pursuant to this Agreement or to consent to any amendment that
would materially and adversely change the Company’s financial, accounting or tax
treatment of the payments to the Executive under this Agreement. Any item
payable under this Agreement that the Company reasonably determines is subject
to Section 409A(a)(2)(B)(i) of the Code, shall not be paid or commence to be
paid before the later of (a) six months after the date of the Executive’s
Separation from Service and (b) the payment date or commencement date specified
in this Agreement for such item.

All compensation shall be made on the dates provided herein and no request to
accelerate or defer any compensation under this Agreement shall be considered or
approved, except as permitted under Code Section 409A. Executive may not
directly or indirectly designate the calendar year

 

8



--------------------------------------------------------------------------------

of the commencement of any payment hereunder, nor may the parties accelerate,
offset or assign any deferred payment, except in compliance with Code
Section 409A. Notwithstanding the foregoing, in the event that it is reasonably
determined by the Company that, as a result of Code Section 409A, any of the
payments that Executive is entitled to under the terms of this Agreement may not
be made at the time contemplated by this Agreement, the Company shall pay such
compensation on the first day permissible under Section 409A, provided that such
payment does not result in additional taxes, penalties or interest under
Section 409A.

Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A of
the Code shall be paid or provided to Executive only upon a Separation from
Service.

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year, in no event shall any expenses be reimbursed after the
last day of the calendar year following the calendar year in which Executive
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.

(e) In any case where Executive’s Separation from Service and the date by which
Executive is required to deliver a release pursuant to Section 7(b) or (c) fall
in two separate taxable years, any amount required to be paid to Executive that
is conditioned on the effectiveness of a release and is treated as nonqualified
deferred compensation for purposes of Code Section 409A shall be paid in the
later taxable year.

(f) For purposes of this Agreement, “Separation from Service” shall mean a
“separation from service” within the meaning of Section 409A(2)(A)(i) of the
Code and the underlying Treasury Regulations. Notwithstanding anything to the
contrary contained in this Agreement, a termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “Separation from Service.”

(g) Notwithstanding any other provision to the contrary, and subject to (and
only to the extent permissible under) the requirements of Treasury Regulation
Section 1.409A-2(b)(7)(i), the Company, in its sole discretion, may delay
payment to Executive to the extent necessary to avoid application of the
deduction limitation under Code Section 162(m). Unless otherwise determined by
the Company, in the case of compensation intended to meet the requirements for
qualified performance-based compensation under Code Section 162(m), the
provisions of this Agreement shall be administered and interpreted in accordance
with Code Section 162(m) to ensure the maximum deductibility by the Company of
the payment of such compensation.

(h) The Company may withhold from any amounts payable hereunder all applicable
federal, state, local and foreign taxes required to be withheld by applicable
laws or regulations. The Company does not guaranty or warrant the tax
consequences of this Agreement or any other agreement referenced herein or
ancillary thereto, and Executive is solely responsible for consulting with an
accountant, legal counsel or other tax advisor regarding such tax consequences.
The Company shall have no obligation to indemnify or hold Executive harmless
from any or all of such liabilities (whether taxes, interest or penalties).

 

9



--------------------------------------------------------------------------------

10. Indemnity. The Company shall to the extent permitted and required by law,
indemnify and hold Executive harmless from costs, expense or liability arising
out of or relating to any acts or decisions made by Executive in the course of
his employment to the same extent the Company indemnifies and holds harmless
other officers and directors of the Company in accordance with the Company’s
established policies. This indemnity shall include, without limitation,
advancing Executive attorneys’ fees to the fullest extent permitted by
applicable law. The Company agrees to continuously maintain directors and
officers’ liability insurance with reasonable limits of coverage at least equal
to those in effect on the Commencement Date (as defined in the Original
Employment Agreement) (unless Executive has voted in favor of a reduction in
such coverage as a member of the Board of Directors or has implemented a
reduction in his capacity as an executive officer of the Company without a vote
of the Board of Directors) and to include Executive within said coverage while
Executive is employed by the Company and for at least six (6) years after the
termination of Executive’s employment by the Company.

11. Representations and Warranties; Compliance With Company Policies.

(a) Executive hereby represents and warrants as follows to the Company as a
material inducement for the Company to enter into this Agreement:

(i) Neither Executive nor any prior employer of Executive or any entity with
respect to which Executive has served as a director, officer, manager or greater
than 5% beneficial owner, was permanently denied a liquor license primarily and
directly as a result of Executive’s activities; and

(ii) Executive is not subject to any agreements or restrictive covenants with
prior employers that would have a material adverse impact on the Company’s
operations or materially interfere with Executive’s performance of his
obligations hereunder.

(b) Executive understands and agrees that, as an officer and director of a
publicly traded company subject to the reporting requirements under the Exchange
Act and the listing and other requirements of applicable securities exchanges,
he will be subject to and agrees to abide by Company policies applicable to
executive officers and/or directors of the Company as in effect from time to
time (including, without limit, insider trading policies and a Code of
Integrity, Ethics and Conduct, copies of which have been provided to Executive)
(collectively, the “Company Policies”). Executive acknowledges and agrees that
such Company Policies and the application thereof to Executive and other
officers and/or directors of the Company shall not constitute grounds for a Good
Reason termination by Executive.

12. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13. Assumption by Successor. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes this Agreement by operation of law, or otherwise.

14. Arbitration. Except as provided herein, any controversy or claim arising out
of or relating in any way to this Agreement or the breach thereof, or
Executive’s employment and any statutory claims including all claims of
employment discrimination shall be subject to private and confidential
arbitration in Orange County or Los Angeles, California in accordance with the
laws of the State of California. The arbitration shall be conducted in a
procedurally fair manner by a mutually agreed upon neutral arbitrator selected
in accordance with the National Rules for the Resolution of Employment Disputes
(“Rules”) of the American Arbitration Association or if none can be mutually
agreed upon, then

 

10



--------------------------------------------------------------------------------

by one arbitrator appointed pursuant to the Rules. The arbitration shall be
conducted confidentially in accordance with the Rules. The arbitration fees
shall be paid by the Company. Each party shall have the right to conduct
discovery including depositions, requests for production of documents and such
other discovery as permitted under the Rules or ordered by the arbitrator. The
statute of limitations or any cause of action shall be that prescribed by law.
The arbitrator shall have the authority to award any damages authorized by law
for the claims presented including punitive damages and shall have the authority
to award reasonable attorneys’ fees to the prevailing party in accordance with
applicable law. The decision of the arbitrator shall be final and binding on all
parties and shall be the exclusive remedy of the parties. The award shall be in
writing in accordance with the Rules, and shall be subject to judicial
enforcement in accordance with California law. Notwithstanding anything to the
contrary contained in this Section 14, nothing herein shall prevent or restrict
the Company or Executive from seeking provisional injunctive relief from any
forum having competent jurisdiction over the parties.

15. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement constitutes the entire understanding of the
parties hereto as to the subject matter hereof and supersedes any prior oral or
written agreements between the parties relating to the subject matter hereof. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. Sections 8, 9, 10, 12, 14 and 15 and,
in the event of Executive’s termination without Cause, including on account of
Disability, or resignation for Good Reason during the original or extended Term
of the Agreement, the Company’s obligation under Section 7 to make Periodic
Payments, shall survive and continue in full force and effect in accordance with
their terms, notwithstanding any termination of this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without regard to its conflicts of law
principles.

[Signature page immediately follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

BJ’S RESTAURANTS, INC. By:   /s/ Greg Levin   Greg Levin, Chief Financial
Officer By:   /s/ Lea Anne Ottinger   Lea Anne Ottinger, Compensation Committee
Chair EXECUTIVE: /s/ GREGORY TROJAN GREGORY TROJAN

 

12